SECURITIES AND EXCHANGE COMMISSION WASHINGTON DC 20549 FORM 6-K Report of Foreign Issuer Pursuant to rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 File No. 0-17140 For the month of September, 2010 Tomkins plc (Translation of registrant's name into English) East Putney House, 84 Upper Richmond Road, London SW15 2ST, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes NoX Exhibit Index Exhibit No. 1. Safe Harbour Statement 2.Director/PDMR Shareholding Exhibit 1 This document may contain "forward-looking statements" within the meaning of Section 27A of the U.S. Securities Act of 1933 and Section 21E of the U.S. Securities Exchange Act of 1934 (the "Exchange Act"). When used in this document, the words "anticipate", "believe", "estimate", "assume", "could", "should", "expect" and similar expressions, as they relate to Tomkins or its management, are intended to identify such forward-looking statements. Such statements are based on management's good faith assumptions, anticipations, expectations and forecasts concerning Tomkins' future business plans, products, services, financial results, performance and future events and on information relevant to our businesses, industries and operating environments. Such forward-looking statements are subject to certain risks and uncertainties that could cause the actual results, performance or achievements of Tomkins to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements. Such risks and uncertainties, include, among others, adverse changes or uncertainties in general economic conditions in the markets we serve, changes in laws or regulatory developments adverse to us (including environmental-related laws or regulations), difficulties we may face in maintaining necessary licenses or other governmental approvals, changes in the competitive position or introduction of new competitors or new competitive products, reduced demand for our products, loss of key customers or lack of acceptance of new products or services by Tomkins' targeted customers, difficulties in controlling our costs in correlation with the prices charged to our customers, increases in the cost of raw materials, difficulties in obtaining sufficient levels of supplies or equipment in a timely or cost-effective manner, loss of key distributors, product liability claims, inability to preserve proprietary interests in intellectual property, changes in business strategy, any management level or large-scale employee turnover, any major disruption in production at our key facilities, difficulties in raising sufficient capital on favourable terms, adverse changes in foreign exchange rates, embargoes, acts of terrorism or war, and various other factors. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein. For more discussion of the risks affecting us, please refer to Item 3.D. in our latest Annual Report on Form 20-F filed with the U.S. Securities and Exchange Commission. These forward-looking statements represent our view only as of the date they are made, and we disclaim any obligation to update forward-looking statements contained herein, except as may be otherwise required by law. Exhibit 2 Notification of Transactions of Directors/Persons Discharging Managerial Responsibility and Connected Persons All relevant boxes should be completed in block capital letters. 1. Name of the issuer TOMKINS PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). (i) 3. Name of person discharging managerial responsibilities/director MILDRED P. WORYK 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person NOT APPLICABLE 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest BENEFICIAL INTEREST MILDRED P. WORYK 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES OF 9 US CENTS EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them MILDRED P. WORYK 8. State the nature of the transaction EXERCISE OF OPTIONS UNDER THE TOMKINS EXECUTIVE SHARE OPTION SCHEME NO. 4 AND MARKET SALE OF SHARES. 9. Number of shares, debentures or financial instruments relating to shares acquired Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.00510% Number of shares, debentures or financial instruments relating to shares disposed Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) 0.00510% Price per share or value of transaction TOTAL SUBSCRIPTION COST OF SHARES £115,338. VALUE OF MARKET SALE £145,485. Date and place of transaction 31 AUGUST 2010, LONDON, UK. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 0.01175% Date issuer informed of transaction 31 AUGUST 2010 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes Date of grant Period during which or date on which exercisable Total amount paid (if any) for grant of the option Description of shares or debentures involved (class and number) Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise Total number of shares or debentures over which options held following notification Any additional information Name of contact and telephone number for queries DENISE BURTON COMPANY SECRETARY TOMKINS PLC TEL +44 (0)20 8871 4544 Name of authorised official of issuer responsible for making notification: DENISE BURTON, COMPANY SECRETARY, TOMKINS PLC Date of notification: 1 SEPTEMBER 2010 Notes: This form is intended for use by an issuer to make a RIS notification required by DR 3.3. An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. By: Tomkins plc (Registrant) Date: 01 September, 2010 By: /s/ Denise Patricia Burton Name: Denise Patricia Burton Title: Company Secretary
